Citation Nr: 0103680	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  99-13 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts



THE ISSUES

1.  Entitlement to service connection for a claimed low back 
condition.

2.  Entitlement to service connection for a left knee 
condition, claimed as secondary to the service-connected 
right knee disability.

3.  Entitlement to an increased rating for the service-
connected right knee arthritis, currently evaluated as 10 
percent disabling.

4.  Entitlement to an increased rating for the service-
connected residuals of an injury of the right clavicle, 
currently evaluated as 10 percent disabling.

5.  Entitlement to an extra-schedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(2).

6.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to March 
1978.

This appeal came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
RO.

The veteran failed to appear at a hearing scheduled at his 
request before a Member of the Board at the RO.

It is noted that, at a VA psychiatric examination in February 
1998, the diagnosis was that of depression due to medical 
condition, degenerative joint disease of the knees. As it 
appears that the examiner suggested that the veteran had 
depression as a result of the service-connected right knee 
disability, the Board construes this is an inferred claim for 
secondary service connection, which has not been considered 
by the RO.  As this issue is therefore not in appellate 
status at this time, it is referred back to the RO for 
appropriate action.


REMAND

At the outset, the Board points out that on November 9, 2000, 
the President signed H.R. 4864, the "Veterans Claims 
Assistance Act of 2000."  The purpose of this bill is to 
reverse the decision of the U.S. Court of Appeals for 
Veterans Claims (Court) in Morton v. West, which held that 
the Secretary had no authority to provide assistance to a 
claimant whose claim was not "well grounded."  The bill 
also establishes a number of procedural requirements for VA 
in dealing with claims for benefits.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The veteran asserts that he has low back and left knee 
disorders that are caused by his service-connected right knee 
condition.  

At a VA examination in July 1997, he reported that he injured 
his back in service at the same time he incurred his right 
shoulder injury.  The examiner noted the reported history and 
deferred any diagnosis pending the results of x-rays and 
EMG/nerve conduction studies.  The October 1997 VA 
examination report noted a diagnosis of lumbosacral strain.  
There were no findings regarding the left knee.

The veteran should be asked in this regard to submit 
competent evidence to support his assertions that he suffers 
from low back and left knee disabilities that were either 
incurred in or aggravated by his active service or caused by 
his service-connected right knee disability.

The veteran is seeking increased ratings for the service-
connected right knee and right shoulder disabilities.  At the 
most recent VA examination in October 1997, he complained of 
having severe shoulder pain and paresthesias in the lateral 
aspect of the right arm.  He also complained of chronic right 
knee pain.  It was noted that the right knee had 170 degrees 
of extension.  No range of motion testing was conducted with 
regard to the right shoulder.  It was indicated that x-ray 
studies of the right knee demonstrated mild osteoarthritis.  
The examiner noted that an EMG/nerve conduction study was 
performed which was not available at the time the report was 
dictated.  It was indicated that it was a limited study 
secondary to poor tolerance of the test.  The diagnoses 
included that of shoulder pain, secondary to degenerative 
joint disease in the right shoulder and mild right knee 
osteoarthritis.  The examiner, however, did not fully 
describe the extent of any functional loss due to pain with 
regard to either the right knee or right shoulder.  

VA domiciliary records show that on examination of the knees 
in June 1999, the veteran reported right knee pain.  There 
was pain with compression testing, McMurray's test and with 
patellar tracking with patellar crepitus noted.  There was no 
joint laxity noted.  The assessment was osteoarthritis with 
degenerative joint disease of the spine and joints, primarily 
affecting the right knee more than the left.

The Board notes that any examination of musculoskeletal 
disability done for rating purposes must include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45, and clinical findings must be expressed in terms of the 
degree of additional range-of-motion loss due to any pain on 
use, incoordination, weakness, fatigability, or pain during 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

As such, the most recent VA examination was not adequate for 
evaluation purposes because it did not adequately discuss the 
degree of any functional loss due to service-connected right 
shoulder and knee disabilities as required by DeLuca. 

Therefore, another examination is in order to fully evaluate 
the current status of the service-connected right knee and 
right shoulder disabilities.  

In light of the need for additional examinations, the RO 
should obtain all pertinent treatment records regarding the 
service-connected disabilities for review, including the 
report of EMG/nerve conduction studies regarding the right 
shoulder.

The claims for nonservice-connected pension benefits and 
entitlement to an extraschedular rating under the provisions 
of 38 C.F.R. § 3.321(b)(2) are deferred, pending the 
completion of the above development.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
in order to contact the veteran and to 
obtain the names and addresses of all 
health care providers who have treated 
him for the service-connected right knee 
and right shoulder disorders and the 
claimed low back and left knee disorders 
since service, which have not previously 
been identified or obtained.  Thereafter, 
the RO should obtain legible copies of 
all records from any identified treatment 
source not currently of record.  In 
addition, the RO should obtain copies of 
all VA treatment records of the veteran, 
that are not currently in the claims 
folder, including EMG/nerve conduction 
studies performed regarding the right 
shoulder as noted in the October 1997 VA 
examination report.  The RO should also 
afford the veteran an opportunity to 
provide additional argument and 
information to support his application 
for benefits.  This should include asking 
him to provide all competent evidence to 
support his assertions that he suffers 
from low back and left knee disabilities 
that were incurred in or aggravated by 
his active service or caused by his 
service-connected right knee disability.  
The veteran should be afforded a 
reasonable amount of time to obtain and 
submit such evidence to the RO.  Once 
obtained, all records must be associated 
with the claims folder.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of the service-connected 
right knee and right shoulder disorders 
in terms of the Rating Schedule.  All 
indicated tests, including X-ray and 
range of motion studies, must be 
conducted.  The claims file must be made 
available to and reviewed by the examiner 
prior to the requested study.  The 
examiner should state whether the veteran 
has any objective evidence of pain or 
functional loss due to pain associated 
with the service-connected right knee and 
right shoulder disabilities.  The 
examiner should provide an opinion as to 
the extent that pain limits the 
functional ability of the right knee and 
the right shoulder.  The examiner should 
also be asked to describe the extent to 
which the veteran's right knee and right 
shoulder exhibit weakened movement, 
excess fatigability, incoordination, 
subluxation or instability.  These 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss.  The examiner should also 
portray the degree of additional range of 
motion loss due to pain on use or during 
flare-ups.  Finally, the examiner should 
provide an opinion concerning the effect 
of the veteran's right knee and right 
shoulder disabilities on his industrial 
capability.  A complete rationale for any 
opinion expressed must be provided.  

3.  Following completion of the 
development requested hereinabove, the RO 
must undertake to review the veteran's 
claims, with consideration of the Court's 
directives in DeLuca.  The RO in this 
regard must ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent Court 
decisions that are subsequently issued 
also should be considered.  If any benefit 
sought on appeal remains denied, then the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


